Citation Nr: 0823901	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for status-post 
operative right medial collateral ligament tear with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1979 
to May 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Remand is required because the evidence of record 
demonstrates good cause for the veteran's failure to report 
for the scheduled examination.  See 38 C.F.R. § 3.655 (2007) 
(noting that regarding a claim for increase, failure to 
report to a scheduled examination without good cause may 
cause denial of the claim).

In a November 2007 decision, the Board found that remand was 
required for an examination because the veteran asserted his 
right knee status-post operative right medial collateral 
ligament tear with degenerative joint disease (right knee 
disorder) had worsened since the last VA examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding 
that a new medical examination is required when a veteran 
asserts or provides evidence that a disability has worsened 
and the available evidence is too old for an adequate 
evaluation of the current condition). 

On remand, the Durham, North Carolina VA Medical Center 
(VAMC) sent the veteran a letter dated December 8, 2007 
informing him that an examination was scheduled for December 
19, 2007.  The veteran failed to report to the examination.  
In a December 28, 2007 Report of Contact with the Winston-
Salem RO, the veteran reported that he received the notice 
letter after December 19, that he had contacted the Durham 
VAMC, and that he wished to reschedule the examination.  The 
veteran reported a different address than what was otherwise 
contained in the claims file, including the December 8 
examination notice letter.  The Report of Contact was date 
stamped by the AMC on February 21, 2008.  On March 10, 2008, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing the 10 percent evaluation because the veteran had 
failed to report to the examination and thus there was no new 
medical evidence of record.  But the evidence shows that the 
veteran had good cause to miss the examination because he did 
not receive notice until after the examination date and then 
promptly notified the VAMC and the RO.  38 C.F.R. § 3.655.  
Accordingly, the Board finds that remand is required for an 
examination.  

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
VA joints examination to determine the 
current severity of his service-connected 
right knee disorder.  The VA claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include range of motion 
testing of the right knee, expressed in 
degrees, with standard ranges provided for 
comparison purposes, must be accomplished, 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must describe all 
symptomatology due to the veteran's 
service-connected right knee disorder, to 
include whether there is any instability, 
weakness, fatigability, incoordination, or 
flare-ups.  The examiner must provide an 
opinion on the impact of the service-
connected disability on the veteran's 
ability to work, as well as any resultant 
limitation of function of the right knee.  
With respect to any subjective complaints 
of pain, the examiner must comment on 
whether pain is visibly manifested on 
movement of the right knee, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected right knee disorder, the 
presence or absence of changes in 
condition of the skin indicative of disuse 
due to the service-connected right knee 
disorder, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected right knee disorder.  
The rationale for each opinion expressed 
must also be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




